Citation Nr: 1801720	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-03 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a compensable disability rating for adenomyosis.

2.  Entitlement to a disability rating greater than 10 percent for hepatitis B.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

4.  Entitlement to service connection for a nasal condition, to include rhinitis and epistaxis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 2001 to January 2006.

This case comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In January 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Adenomyosis and Hepatitis B

During the January 2017 hearing, the Veteran testified that her service-connected adenomyosis is more disabling than currently evaluated because despite treating the disability with medication, the condition is productive of persistent pain and tiredness that does not respond to treatment.  She further testified that her doctor advised her that surgical removal of her uterus may be the best option.

June 2013 VA gynecologist records note that the Veteran did not tolerate medical management of her adenomyosis-related symptoms and that surgical intervention was discussed as a possible option.  Subsequent 2014 VA treatment records noted the Veteran tried hormone treatment and pain medication with no relief.  In light of the Veteran's reported symptoms and supportive treatment records, and given that a VA examination has not been conducted since July 2012, the Board finds that a contemporaneous VA examination is necessary to adjudicate this claim.  As such, a remand is warranted for this claim.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the Veteran with a thorough and contemporaneous medical examination) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Similarly, the Veteran testified that her service-connected hepatitis B has worsened since her last VA examination.  In particular, she attributed symptoms of nausea, diarrhea, abdominal pain, and sleep-related issues with accompanying weight gain to the condition.  

The evidence shows that the Veteran was last examined by VA in 2010 for this condition.  As the Veteran indicates a worsening since her last VA examination and the Board finds that the VA examination is too remote to adequately assess the severity of her hepatitis B, a remand is warranted to afford the Veteran an examination to ascertain the current level of severity of the disability.  To ensure that the record reflects the current severity of his disabilities, a contemporaneous examination is warranted.

Acquired Psychiatric Disorder

The Veteran appeals the denial of service connection for an acquired psychiatric disorder to include PTSD and depression.  The Veteran alleges her psychiatric disability occurred as a result of bullying, harassment, and an aggressive environment that included an attempted sexual assault during deployment.  In addition, July 2015 VA clinic records indicate the Veteran reported that her psychiatric symptoms are aggravated by her service-connected hepatitis B.

It does not appear that the Veteran has received a VCAA notice that complies with 38 C.F.R. 3.304(f)(5) regarding the evidence needed to substantiate a PTSD claim based on in-service personal assault.  On remand, one should be provided.  Further, an additional examination is necessary to reconcile whether any current acquired psychiatric disorder is proximately due to service-connected disabilities, to include hepatitis B.

Epistaxis/Rhinitis

With regards to the Veteran's claimed nasal condition, to include epistaxis and rhinitis, the Veteran was provided an October 2011 VA examination.  The VA examiner found the condition was not related to service, briefly reasoning the Veteran's epistaxis condition was idiopathic.  However, the examiner did not specifically address any of the Veteran's lay statements contending that her epistaxis condition arose after painting for several days while in service.  A full discussion of the Veteran's lay evidence and beliefs concerning her disability is part and parcel of an adequate examination, as lay evidence can be dispositive regardless of the lack of contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3rd, 1331, 1336.

When VA provides an examination, it is required to provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, if the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  See e.g., Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In light of the above, the Board finds that the Veteran should be afforded a thorough examination and opinion, supported by controlling medical authority.



Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA treatment records dated since October 2017 and associate them with the claims file.

2.  Provide the Veteran with proper VCAA notice in connection with her claim for service connection for PTSD based on in-service personal assault.  38 C.F.R. 3.304(f)(5).

3.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of her adenomyosis.  The claims file must be made available to and be reviewed by the examiner.  Any necessary testing should be conducted.  The examiner is requested to address the following:

a)  Describe the nature and severity of all manifestations of the Veteran's adenomyosis.

b)  State whether the Veteran's symptoms relating to adenomyosis require continuous treatment for control.  If her symptoms cannot be controlled with continuous treatment, please state that finding.

4.  Schedule the Veteran for an appropriate VA examination to ascertain the current severity and manifestations of her hepatitis B.  The claims file must be made available to and be reviewed by the examiner.  Any necessary testing should be conducted.

The examiner is requested to identify all current symptoms of hepatitis B, to specifically discuss whether the Veteran's reported symptoms of gastrointestinal symptoms, abdominal pain, and sleep-related issues with accompanying weight gain are attributable to hepatitis B.

5.  Schedule the Veteran for a VA examination regarding the nature and etiology of any diagnosed PTSD and acquired psychiatric disorders, including depression.

The examiner should identify all current psychiatric disorders and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any such psychiatric disorder, including PTSD and depression, occurred in or is otherwise etiologically related to the Veteran's military service OR is caused or aggravated by service-connected disabilities, to include hepatitis B and adenomyosis.  

With respect to PTSD, the examiner should determine whether diagnostic criteria to support a diagnosis of PTSD have been satisfied.  

The examiner should also determine whether it is at least as likely as not that the Veteran demonstrated behavioral changes in service which is consistent with her claims of being assaulted during her active service.  If the examiner is of the opinion that a personal assault(s) occurred, the examiner should then state whether the Veteran's PTSD or any other diagnosed mental health disorder was the result of or is related to such assault.

A comprehensive rationale must be furnished for all opinions expressed.

6.  Schedule the Veteran for a VA examination regarding the nature and etiology of any diagnosed nasal condition, to include rhinitis and epistaxis.

The examiner should identify all current nasal conditions including opinion as to whether the Veteran manifests a chronic and/or recurring epistaxis disorder, and for all disorders opine whether it is at least as likely as not (50 percent or greater probability) that any such condition, including epistaxis and rhinitis, had its onset in or is otherwise etiologically related to the Veteran's military service.  

In particular, the examiner should discuss the Veteran's lay statements indicating her nosebleeds arose after painting for several days during deployment.  A comprehensive rationale must be furnished for all opinions expressed.

7.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be provided a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

